Mr. Justice Harker delivered the opinion of the Court. Appellees insist that a' freehold is involved in this case, and that the appeal should be dismissed because this court has no jurisdiction of the subject-matter. It will be observed that the assignment of errors only relates to questions of correct chancery practice, and not to the decree of the court finding the interests of the parties. Where a freehold is involved in the original decree, but not in the points assigned for error, the appeal should be to the Appellate Court and not to the Supreme Court. Cheeney et al. v. Teese et al., 113 Ill. 444; Walker v. Pritchard, 121 Ill. 221; Malaer et al. v. Hudgens, 130 Ill. 225; Franklin v. Loan & Investment Co., 152 Ill. 345. After she had answered the bill, admitting all its allegations claiming dower and homestead, and the court had decreed partition of the lands and assignment of dower and homestead in accordance with her claim, and after she had, on the filing of the commissioner’s report, filed her written consent for a sale of the land and agreement to take the value of her dower and homestead in money, we are of the opinion that she came too late with her petition to amend her answer and file a cross-bill. The course pursued by her has, to us, much the appearance of trifling with the court. A party desiring to file a cross-bill should do so without delay. If further time is needed after the filing of the answer it should be asked for. Maher v. Buel, 39 Ill. 531; Fielding v. Fitzgerald, 130 Ill. 437. The cross-bill in this case was filed after the hearing and after the sale. It was filed, too, without leave, and was rightfully stricken from the files. Appellant has no just ground for complaint against the action of the Circuit Court. Decree affirmed.